United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-3349
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Western
      v.                                  * District of Missouri.
                                          *
Ronald Lee Jennings, Jr.,                 *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: March 27, 2001

                                    Filed: April 3, 2001
                                     ___________

Before RICHARD S. ARNOLD, FAGG, and BOWMAN, Circuit Judges.
                           ___________

PER CURIAM.

       Ronald Lee Jennings, Jr. pleaded guilty to theft of firearms from a licensed
dealer in violation of 18 U.S.C. § 924(m). In computing Jennings's criminal history
category under U.S.S.G. § 4A1.1, the district court counted two earlier burglaries, one
of a commercial building and one of a residence, as two earlier crimes of violence.
Jennings received a 110-month sentence.

        On appeal, Jennings contends burglary of a commercial building is not a crime
of violence under § 4A1.1. Jennings acknowledges we held to the contrary in United
States v. Hascall, 76 F.3d 902 (8th Cir. 1996), but argues our decision in Hascall is
wrong. One panel of this court may not overrule an earlier panel's decision, however.
See United States v. Reynolds, 116 F.3d 328, 329 (8th Cir. 1997). Indeed, we have
continued to follow our decision in Hascall. See United States v. Stevens, 149 F.3d
747, 749 (8th Cir. 1998); Reynolds, 116 F.3d at 329-30.

       Jennings also contends the district court* should have counted his two earlier
burglary convictions as one crime of violence because the burglaries, which were
committed during a two-day drinking binge in the same state, related to a common
scheme or plan. See U.S.S.G. § 4A1.2(a)(2) & n.3. The evidence amply supports the
district court's finding that the burglaries were not related. They were committed on
different dates in different counties, prosecuted in different jurisdictions, and resulted
in different sentences.

      We thus affirm Jennings's sentence.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
      The Honorable Dean Whipple, Chief Judge, United States District Court for the
Western District of Missouri.

                                           -2-